Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on January 11, 2022, in which claims 1-20 are amended. Claims 1-20 are currently pending.

Response to Arguments
The rejections to claim 11 under 35 U.S.C. § 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
The rejections to claims 1-20 under 35 U.S.C. § 112(b)/(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-20 U.S.C. 103(a) have been considered but are not deemed persuasive.  
Applicant is reminded that cited prior art references must be considered in their entirety and not only the cited sections [MPEP 2141.02(VI)].
With respect to applicant's argument that the combination of Ribbich and Chen is in hindsight [see Applicant’s Remarks p. 15 ¶1], examiner respectfully disagrees.  Ribbich teaches a multi-faceted environment control system, and explicitly mentions that neural networks may be used for more predictive control.  Chen teaches a neural network model which more than fully anticipates the neural network model of the instant.  Chen further explicitly teaches that the system may be used in environment 
With respect to applicant's argument that Ribbich does not anticipate the instant because Ribbich mentions a neural network with respect to a temperature control command, and that the instant instead only simply outputs a temperature value [see Arguments p. 15 ¶1, p. 16 ¶4, p. 18 ¶1-4], examiner would like to respectfully direct the applicant to ¶0006 of the instant specification where it states the intended usage of the temperature adjustment value output by the neural network "The method comprises transmitting, by the processing unit of the environment controller, at least one command to at least one controlled appliance for adjusting the temperature in the area according to the temperature adjustment value.".  Examiner therefore respectfully submits that the temperature control command in Ribbich fully anticipates the intended use of the instant.
With regards to applicant's arguments that Chen alone does not disclose a first or second reinforcement learning process based on: "inputs comprising a plurality of consecutive temperature measurements and a plurality of consecutive humidity level measurements", "a temperature increase/decrease value" and "a value of a first/second reinforcement signal" [see Applicant’s Remarks p. 15 ¶1, ¶2, p. 18 ¶1-3] examiner respectfully points out that combinations of Chen and Ribbich are relied upon to teach 
This combination also similarly addresses applicant's argument that Ribbich alone fails to teach a reinforcement learning process applied to a neural network [see Applicant’s Remarks p. 15 ¶1, ¶3, p. 16 ¶3, p. 17, p. 18 ¶4].  Ribbich explicitly teaches using a plurality of consecutive temperature measurements and a plurality of consecutive humidity level measurements to infer either a temperature increase or a temperature decrease value [¶0204].  Ribbich further teaches that the HVAC system may be controlled by a user control device 100 ([¶0188] "In an illustrative embodiment, the home monitor 3116 (and/or any other suitable module such as the user control device 100) can control home equipment 3140 and HVAC equipment based on one or more sensors") and that the user control device may have temperature and humidity inputs ([¶0119] "The user control device can be equipped with one or more of a variety of sensors (e.g., temperature, humidity, air quality, proximity, light, vibration, motion, optical, audio, occupancy, power, security, etc.)") and further that the algorithm used to control the HVAC system may be a neural network ([¶0367] "HVAC controller 7020 can send the setpoint 7028 to home equipment 3140, HVAC equipment 3066 and/or building/home automation system 3064 and/or can generate control signals for home equipment 3140, HVAC equipment 3066 and/or building/home automation system 3064 via a control algorithm. The control algorithm may be a proportional algorithm, a proportional integral algorithm (e.g., PI control), a proportional integral derivative algorithm (e.g., PID control), model predictive control, a neural network, and/or any other algorithm or process that can be used to generate control signals for equipment based on a setpoint.").  Ribbich alone therefore implicitly teaches the traversed limitations, the combination of Chen is however used to explicitly teach that the neural network may comprise multiple models and a reinforcement learning process (Chen [¶0104] "Parameters of computational models 304, 314, 316, or 322 can be adjusted in a training process using backpropagation and/or other training algorithms for recursive neural networks.").  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4,and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2017/0286860 A1) and in view of Ribbich (US 2017/0234562 A1).

 Regarding claim 1, Chen teaches A method for improving predictive models used for controlling a temperature in an area, the method comprising: ([¶0017] "Examples described herein provide techniques and constructs to improve the training and operation of computational models (CMs), e.g., neural networks (NNs)") storing a first predictive model and a second predictive model in a memory of an environment controller; ([¶0023] “FIG. 1 shows an example scenario 100 in which examples of computational model training systems, e.g., deep neural network (DNN) training systems or multi-model training systems, can operate and/or in which computational-model training and/or use methods such as those described herein can be performed.” [¶0038] “Computer-readable media 116 can also store one or more computational model(s) 128, individually and/or collectively referred to herein with reference 128” See FIG. 2 NCM) Network computational model (NCM) in Chen is synonymous with predictive model. Computational model interpreted as synonymous with predictive model. Environment controller interpreted as synonymous with generic computer determining by a processing unit of the environment controller a plurality of consecutive temperature measurements ([¶0031] “low-bandwidth networks can be used to carry textual queries from users, or data such as measurements from environmental sensors such as temperature sensors. Such sensors can provide infrequent updates, e.g., one value per minute of a gradually changing temperature.” In light of the specification the claimed 'consecutive update' is interpreted as a measurement performed over regular intervals of time. Therefore infrequent updates are interpreted as synonymous with consecutive updates.) executing by the processing unit of the environment controller the neural network training engine implementing reinforcement learning to update the first predictive model ([¶0104] "Parameters of computational models 304, 314, 316, or 322 can be adjusted in a training process using backpropagation and/or other training algorithms for recursive neural networks." Backpropagation interpreted as synonymous with using reinforcement learning to update.)
the execution of the neural network training engine generating the update of the first predictive model based on the inputs (See FIG. 1 processing unit is part of computer with CRM containing computational model(s) [¶0104] “Training of computational models 304, 314, 316, or 322 can include modifying the parameters of those networks in place, or providing new networks having the updated parameters.” [¶0126] “The second NCM 412 can represent computational model 322, FIG. 3”) 
executing by the processing unit of the environment controller the neural network training engine implementing reinforcement learning to update the second predictive model ([¶0104] "Parameters of computational models 304, 314, 316, or 322 can be adjusted in a training process using backpropagation and/or other training algorithms for recursive neural networks." Backpropagation interpreted as synonymous with using reinforcement learning to update.)
the execution of the neural network training engine generating the update of the second predictive model based on the inputs (See FIG. 1 processing unit is part of computer with CRM containing computational model(s) [¶0104] “Training of computational models 304, 314, 316, or 322 can include modifying the parameters of those networks in place, or providing new networks having the updated parameters.” [¶0126] “The second NCM 412 can represent computational model 322, FIG. 3”)
storing the updated first and second predictive models in the memory of the environment controller. ([¶0018] “The system can then update parameters of NCMs or other computational models to more accurately reflect the result value provided by each action in a particular state” See Fig. 1 Computational models 128 stored in computer-readable-media 116 where [¶0034] Computer storage media includes tangible storage units such as volatile memory, nonvolatile memory”) NCM = Network computational model. 

However, Chen does not explicitly teach temperature level measurements in the area; humidity level measurements in the area; executing by the processing unit of the environment controller a neural network inference engine using the first predictive model for inferring a temperature increase value based on inputs, the inputs comprising the plurality of consecutive temperature measurements and the plurality of consecutive humidity level measurements; executing by the processing unit of the environment controller the neural network inference engine using the second predictive model for inferring a temperature decrease value based on the inputs; transmitting by the processing unit of the environment controller at least one command to at least one controlled appliance for adjusting the temperature in the area according to the temperature adjustment value; receiving by the processing unit of the environment controller a vote related to the temperature in the area transmitted by a user device; determining by the processing unit of the environment controller based on the received vote a value of a first reinforcement signal and a value of a second reinforcement signal; the temperature decrease value and the value of the second reinforcement signal. 

 Ribbich teaches temperature level measurements in the area; humidity level measurements in the area; (See FIG. 24 automated measurement and validation layer [¶0246]  “For example, AM&V layer 4812 may compare a model-predicted output with an actual output from building subsystems” (See demand response layer 4814 connected directly to 4812 in FIG. 24 both part of processor) [¶0239] “The inputs received from other layers may include environmental or sensor inputs such as temperature, carbon dioxide levels, relative humidity levels”) executing by the processing unit of the environment controller a neural network inference engine using the first predictive model for inferring a temperature increase value based on inputs, the inputs comprising the plurality of consecutive temperature measurements and the plurality of consecutive humidity level measurements; ([¶0204] “the HVAC equipment and the non-HVAC equipment is controlled based on the information regarding the environmental conditions… For example, if the temperature of the first room is below the setpoint for the first room, the HVAC equipment can be caused to increase the temperature of the first room” [¶0246] “The calculations made by AM&V layer 4812 may be based on building system energy models and/or equipment models for individual BMS devices or subsystems. For example, AM&V layer 4812 may compare a model-predicted output with an actual output from building subsystems) BMS=building management system. For consecutive measurements see [¶0239 mentioned above, also related to AM&V executing by the processing unit of the environment controller the neural network inference engine using the second predictive model for inferring a temperature decrease value based on the inputs; ([¶0204 But if the temperature of the second room is simultaneously above the setpoint for the second room, the HVAC equipment (or the non-HVAC equipment) can be caused to lower the temperature of the second room” [¶0246] “The calculations made by AM&V layer 4812 may be based on building system energy models and/or equipment models for individual BMS devices or subsystems. For example, AM&V layer 4812 may compare a model-predicted output with an actual output from building subsystems” See also figure 9B and [¶0201].  Neural network inference engine is interpreted as synonymous with a generic neural network.) transmitting by the processing unit of the environment controller at least one command to at least one controlled appliance for adjusting the temperature in the area according to the temperature adjustment value; ([¶0204] “the HVAC equipment and the non-HVAC equipment is controlled based on the information regarding the environmental conditions… For example, if the temperature of the first room is below the setpoint for the first room, the HVAC equipment can be caused to increase the temperature of the first room [¶0240] According to some embodiments, demand response layer 4814 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in integrated control layer 4818, changing control strategies, changing set points, or activating/deactivating building equipment or subsystems in a controlled manner.”) receiving by the processing unit of the environment controller a vote related to the temperature in the area transmitted by a user device; ([¶0377] “In some embodiments, setpoint controller 8004 sends a vote prompt to each of user devices 100 and 100 a-c. Owners of user devices 100 and 100 a-c can indicate, via user interface 3010, what they think is an ideal heating or cooling setpoint.”) determining by the processing unit of the environment controller based on the received vote a value of a first reinforcement signal and a value of a second reinforcement signal; ([¶0377] “For example, in some embodiments, a user can vote for a setpoint, or enter a new setpoint into consideration for the vote. Based on the season, setpoint controller 8004 can select the average and/or voted heating setpoint as the operating temperature…This may allow one or more homeowners to determine, at an in person meeting e.g., homeowners meeting of a particular residential area what, operating temperature setpoint that they want to be dispatched by analytics service 6310.” [¶0308] “User control device 100 may transmit the current operating conditions and the command to analytics service 6310” Feedback from the equipment directed to operation command which is interpreted as reinforcement signal.  The second reinforcement signal is directed towards operation command from user control device b or c.) the temperature decrease value and the value of the second reinforcement signal; and ([¶0308] “User control device 100 may transmit the current operating conditions and the command to analytics service 6310. Analytics service 6310 may determine, from current operation conditions, feedback from the equipment, and historical data, the additional costs associated with the 2° F. decrease as well as the additional energy used based on billing history associated with the home, billing data of similar systems connected to the network, and algorithms for determining energy consumption. User control device 100 may be able to perform these calculations for any increase, decrease, or lack of change in the set point.”) Feedback from the equipment directed to operation command which is interpreted as reinforcement signal. 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a neural network in an HVAC type system. The combination would have been obvious because a person of ordinary skill in the art would be able to determine the combination from Chen [¶0031] “The type of network 108 used for any given connection between, e.g., a computing device 104 and cluster 106 can be selected based on these characteristics and on the type of interaction. An example data source can be a real-time data and/or video stream from a drone and/or other remotely-operated vehicle or from a webcam. Such a video stream can be carried via high-bandwidth, low-latency networks. By contrast, low-bandwidth networks can be used to carry textual queries from users, or data such as measurements from environmental sensors such as temperature sensors.”. 

 Regarding claim 2, the combination of Chen and Ribbich teaches wherein the area is located in a building. (Ribbich [¶0224] “Referring now to FIGS. 23-26, an exemplary building management system (BMS) and HVAC system in which user control device 100 may be implemented are shown, according to some embodiments. Referring particularly to FIG. 23, a perspective view of a building 10 is shown. Building 10 is served by a BMS. A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area.”).

 Regarding claim 3, The combination of Chen and Ribbich teaches wherein the first predictive model comprises a first set of weights used by the neural network inference engine for inferring the temperature increase value based on the inputs (Chen [¶0040] “The computational models 128 can include, e.g., activation weights, functions, and/or thresholds (collectively “parameters”) for artificial neurons and/or other computational units” [¶0166] “FIG. 7 is a flow diagram that illustrates an example process 700 for training and operating computational model(s)…FIG. 7 and other flow diagrams and example processes herein can be implemented on and/or otherwise embodied in one or more computing device(s) 102 and/or 104” [¶0031] ”a computing device 104 and cluster 106 can be selected based on these characteristics and on the type of interaction. An example data source can be a real-time data and/or video stream…low-bandwidth networks can be used to carry textual queries from users, or data such as measurements from environmental sensors such as temperature sensors. Such sensors can provide infrequent updates, e.g., one value per minute of a gradually changing temperature.”) generating an update of the first predictive model by the neural network training engine comprises updating the first set of weights (Chen [¶0189] “For example, the first NCM 406 can include a neural network and block 828 can include training the first NCM 406 using a reinforcement-learning update rule. In some examples, neuron parameters of the first NCM 406, e.g., weights w and biases b, can be input to Eqs. (10)-(17). Parameters of third NCM 420 can then be determined by modifying corresponding parameters of first NCM”) Third NCM is interpreted as modified first NCM) the second predictive model comprises a second set of weights used by the neural network inference engine for inferring the temperature decrease value based on the inputs (Chen [¶0040] “The computational models 128 can include, e.g., activation weights, functions, and/or thresholds (collectively “parameters”) for artificial neurons and/or other computational units” [¶0166] “FIG. 7 is a flow diagram that illustrates an example process 700 for training and operating computational model(s)…  FIG. 7 and other flow diagrams and example processes herein can be implemented on and/or otherwise embodied in one or more computing device(s) 102 and/or 104” [¶0031] ”a computing device 104 and cluster 106 can be selected based on these characteristics and on the type of interaction. An example data source can be a real-time data and/or video stream…low-bandwidth networks can be used to carry textual queries from users, or data such as measurements from environmental sensors such as temperature sensors. Such sensors can provide infrequent updates, e.g., one value per minute of a gradually changing temperature.”) Temperature increase/decrease value can be negative and one model refers to outside measurements and the other refers to inside measurements.  The positive/negative reinforcement is simply the sign. The second model temperature decrease is just a relative measurement of temperature change. and generating an update of the second predictive model by the neural network training engine comprises updating the second set of weights. (Chen [¶0189] “For example, the second NCM 412 can include a neural network and block 828 can include training the second NCM 412 using a reinforcement-learning update rule. In some examples, neuron parameters of the second NCM 412, e.g., weights w and biases b, can be input to Eqs. (10)-(17). Parameters of fourth NCM 422 can then be determined by modifying corresponding parameters of second NCM 412”) Fourth NCM interpreted as modified version of second NCM.

 Regarding claim 4, the combination of Chen and Ribbich teaches wherein the processing unit of the environment controller further determines at least one of a temperature measurement outside the area, a humidity level measurement outside the area (Chen [¶0052] “Another implementation of the present disclosure is a multi-function user control device for monitoring and controlling building equipment…The user control device further includes a data communications interface contained within the housing and sensors located outside the housing. The sensors are configured to send measurements to the processing circuit via the data communications interface.” [¶0343] “the user control device 100 can monitor actual responses to the system based on outside air”) and the inputs further comprise the at least one of the temperature measurement outside the area, the humidity level measurement outside the area, the plurality of consecutive CO2 level measurements in the area, and the period of time. (Chen [¶0052] “Another implementation of the present disclosure is a multi-function user control device for monitoring and controlling building equipment…The user control device further includes a data communications interface contained within the housing and sensors located outside the housing. The sensors are configured to send measurements to the processing circuit via the data communications interface.” [¶0343] “the user control device 100 can monitor actual responses to the system based on outside air temperature”).

Regarding claim 6, the combination of Chen and Ribbich teaches wherein a plurality of votes are received, a corresponding plurality of values of the first and second reinforcement signals are determined (Ribbich [¶0261] “User control device 100 may make decisions on operating procedure when more than one user is home. In one embodiment, user control device 100 may compromise when users with different preferences are home.” See FIG. 27C Also See FIG. 27A [¶0262] “For example, if one user prefers the home to be at 72° F. while another user prefers the home to be at 68° F., and both users are home, user control device 100 may compromise and set the temperature to 70° F”) User preferences interpreted as plurality of votes.  Operation command in FIG. 27A interpreted as synonymous with reinforcement signal. User temperature preferences in [¶0262  interpreted as values of the first and second reinforcement signals and a corresponding plurality of executions of the neural network training engine are performed for generating the updated first and second predictive models. (Chen [¶0191] “For example, the first NCM 406 and the second NCM 412 can comprise respective neural networks and the training engine 206 can train the first NCM 406 and the second NCM 412 using a reinforcement-learning update rule, e.g., as described above with reference to reinforcement-learning operation 612”).

Regarding claim 8, the combination of Chen, and Ribbich teaches wherein each vote comprises an item selected among a pre-defined set of items, the determination of the values of the first and second reinforcement signals being based on the selected item comprised in the vote. wherein the item consists of one of the following: a user preference for the temperature in the area, and a user feedback with respect to the temperature in the area. (Ribbich [¶0377] “In some embodiments, setpoint controller 8004 sends a vote prompt to each of user devices 100 and 100 a-c. Owners of user devices 100 and 100 a-c can indicate, via user interface 3010, what they think is an ideal heating or cooling setpoint. Setpoint controller 8004 may average the received heating and cooling setpoints. In some embodiments, setpoint controller 8004 can be configured to select a heating or cooling setpoint based on the most voted setpoint. For example, in some embodiments, a user can vote for a setpoint, or enter a new setpoint into consideration for the vote. Based on the season, setpoint controller 8004 can select the average and/or voted heating setpoint as the operating temperature setpoint or can select the average and/or voted cooling setpoint as the operating temperature setpoint.”).

Regarding claim 9, the combination of Chen, and Ribbich teaches The method of claim 8, wherein the item consists of one of the following: a user preference for the temperature in the area, and a user feedback with respect to the temperature in the area. (Ribbich [¶0262] “device 100 may compromise when users with different preferences are home.” See FIG. 27C Also See FIG. 27A [¶0262] “For example, if one user prefers the home to be at 72° F. while another user prefers the home to be at 68° F., and both users are home, user control device 100 may compromise and set the temperature to 70° F” the claimed user preference is interpreted to be synonymous with user feedback and distinct from a vote.).

Regarding claim 12, claim 12 is a system for implementing claim 1 and therefore is rejected on the same grounds.  Furthermore, Ribbich teaches An environment controller for improving predictive models used for controlling a temperature in an area, the environment controller comprising:
at least one communication interface; memory for storing a first predictive model and a second predictive model; and
a processing unit ([¶0133] "Housing 104 may contain a variety of electronic components configured to perform control functions (e.g., a circuit board, memory, a processor, etc.), facilitate communications with remote sensors or equipment (e.g., a WiFi transceiver, a cellular transceiver, a communications interface, etc.),") 
The remaining limitations effectively mirror claim 1 and therefore are rejected under the same interpretation.

Claim 11 effectively mirror claim 1 and therefore is rejected under the same interpretation.
Claim 13 effectively mirrors claim 2 and therefore is rejected under the same interpretation.
Claim 14 effectively mirrors claim 4 and therefore is rejected under the same interpretation.
Claim 16 effectively mirrors claim 6 and therefore is rejected under the same interpretation.
Claim 18 effectively mirrors claim 8 and therefore is rejected under the same interpretation.
Claim 19 effectively mirrors claim 9 and therefore is rejected under the same interpretation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, and Ribbich and in further view of Alles (US 2004/0238653 A1).

 Regarding claim 5, the combination of Chen and Ribbich teaches the method of claim 1.  However, the combination of Chen and Ribbich does not explicitly teach wherein the calculation of the temperature adjustment value based on the temperature increase value and the temperature decrease value consists of one of the following: the temperature adjustment value is the difference between the temperature increase value and the temperature decrease value; and the absolute value of the temperature adjustment value is the greatest of the temperature increase value and the temperature decrease value, and the sign of the temperature adjustment value is positive if the greatest is the temperature increase value, and negative otherwise. 

Alles who teaches a related art for climate control teaches wherein the calculation of the temperature adjustment value based on the temperature increase value and the temperature decrease value consists of one of the following: the temperature adjustment value is the difference between the temperature increase value and the temperature decrease value; and the absolute value of the temperature adjustment value is the greatest of the temperature increase value and the temperature decrease value, and the sign of the temperature adjustment value is positive if the greatest is the temperature increase value, and negative otherwise. ([¶0123] “When the outside temperature is cold enough to require heating of a room, the room is heated (by warm air flow) for a period of time and its temperature increases. The time between the heating cycles, and the difference between the outside temperature and the room temperature, can be used to calculate the heat lost (LOSSHEAT) during that period.” See also LOSS HEAT eqn. in [¶0099]).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a temperature change based on the difference between two values. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Alles [¶0101] “LOSS HEAT is the time in seconds the furnace would have to run per hour to supply the heat needed to maintain a constant room temperature. This value assumes that all of the furnace's heat could be sent to this one room; this cannot happen in most systems since the plenum pressure would be too high. Therefore, when the LOSSHEAT factor is actually used, it is scaled by the prorated airflow being provided to the room.”.

Claim 15 effectively mirrors claim 5 and therefore is rejected under the same interpretation.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, and Ribbich and in further view of Yacout (US 2013/0132001 A1).

Regarding claim 7, the combination of Chen, and Ribbich teaches The method of claim 1, wherein if no vote is received after a period of time corresponding to a pre-defined duration, then values of the first and second reinforcement signals are determined (Ribbich [¶0222] “User control device 100 may identify a prolonged period of no occupancy based on the calendar information 4304 (step 4354). In some embodiments, a prolonged period of no occupancy is a period of no occupancy having a duration exceeding a time threshold. User control device 100 may automatically enter a vacation mode 4310 during the identified period of no occupancy (step 4356)” See FIG. 21 B where setpoints and corresponding control signals are determined) 
the neural network training engine is executed for updating the first and second predictive models using the determined values of the first and second reinforcement signals. (Chen [¶0191] “For example, the first NCM 406 and the second NCM 412 can comprise respective neural networks and the training engine 206 can train the first NCM 406 and the second NCM 412 using a reinforcement-learning update rule, e.g., as described above with reference to reinforcement-learning operation 612”).
However, the combination of Chen and Ribbich does not explicitly teach “the first and second reinforcement signals consisting of positive reinforcement signals”.

Yacout teaches a related art for monitoring a system using neural networks teaches “the first and second reinforcement signals consisting of positive reinforcement signals” ([¶0081] “S+ is a set of observations in the training data set belonging to a first (positive) class whereas S− is a set representing a second (negative) class” [¶0083]  “A candidate term is a term that covers at least one positive observation and one negative observation.”) Yacout describes a method of observing and analyzing devices in real time utilizing a neural network.  Described in section Logical Analysis of Data (LAD). 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a real-time monitoring system react to inversely correlated reinforcement values. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Yacout ([¶0082] “After data binarization, a total amount of binary attributes that represent the numerical features of the training data set is usually substantially higher than the number of original numerical features.”).

 Regarding claim 10, combination of Chen and Ribbich teaches the method of claim 1.  However, the combination of Chen and Ribbich does not explicitly teach wherein the value of the first reinforcement signal is a positive reinforcement signal and the value of the second reinforcement signal is a negative reinforcement signal, or the value of the first reinforcement signal is a negative reinforcement signal and the value of the second reinforcement signal is a positive reinforcement signal. 

 Yacout teaches a related art for monitoring a system using neural networks wherein the value of the first reinforcement signal is a positive reinforcement signal and the value of the second reinforcement signal is a negative reinforcement signal, or the value of the first reinforcement signal is a negative reinforcement signal and the value of the second reinforcement signal is a positive reinforcement signal. ([¶0081] “S+ is a set of observations in the training data set belonging to a first (positive) class whereas S− is a set representing a second (negative) class” [¶0083]  “A candidate term is a term that covers at least one positive observation and one negative observation.”) Yacout describes a method of observing and analyzing devices in real time utilizing a neural network.  Described in section Logical Analysis of Data (LAD). 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a real-time monitoring system react to inversely correlated reinforcement values. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Yacout ([¶0082] “After data binarization, a total amount of binary attributes that represent the numerical features of the training data set is usually substantially higher than the number of original numerical features.”).

Claim 17 effectively mirrors claim 7 and therefore is rejected under the same interpretation

Claim 20 effectively mirrors claim 10 and therefore is rejected under the same interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124